UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7625


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

NICHOLEAN BERNARD HICKLEN, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00187-FDW-1)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nicholean Bernard Hicklen, Jr., Appellant Pro Se. Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nicholean Bernard Hicklen, Jr., appeals the district

court’s order denying his 18 U.S.C. § 3582(c)(2)                (2006) motion

for reduction of sentence.           We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Hicklen, No.

3:99-cr-00187-FDW-1 (W.D.N.C. Aug. 11, 2008).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the     materials   before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2